DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed March 27, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “route generation unit”, “selection unit”, “image-capturing unit” and “obstacle detection unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al., U.S. Patent Application Publication No. 2019/0392229 (referred to hereafter as Yamamoto).
As to claims 1 and 8, Yamamoto teaches a parking assistance device and method that assists parking of a vehicle, the parking assistance device comprising: 
a route generation unit that generates a travel route on which the vehicle travels (see para. 99); 
a selection unit that selects, based on the travel route, an image-capturing unit used for detection of an obstacle among plural image-capturing units which capture an image of a surrounding of the vehicle, in a case where a turning action of the vehicle is included in the travel route (see para. 101); and 
an obstacle detection unit that detects an obstacle which possibly contacts with the vehicle from a captured image captured by the image-capturing unit selected by the selection unit (see para. 44).
As to claim 2, Yamamoto teaches the parking assistance device according to claim 1, wherein the selection unit sets reference points at preset intervals on the travel route, uses an attitude angle of the vehicle in a start position of the travel route as a reference, calculates a change amount in the attitude angle in each of the reference points, and determines that a turning action is included in the travel route in a case where the reference point is present in which the calculated change amount in the attitude angle is greater than a threshold value (see para. 99 and 65-66).
As to claim 3, Yamamoto teaches the parking assistance device according to claim 1, wherein the obstacle detection unit detects an obstacle that possibly collides with the vehicle from a captured image captured by the image-capturing unit selected by the selection unit, before a start of the turning action, in a case where the vehicle is in a stop state (see para. 44 and 133-136).
As to claim 4, Yamamoto teaches the parking assistance device according to claim 1, wherein the selection unit selects a front area image-capturing unit that captures an image of a front area of the vehicle and a left area image-capturing unit that captures an image of a left area of the vehicle among the plural image-capturing units in a case where the vehicle performs forward travel and where the turning action is a left turn (see para. 86-89 and 101-105).
As to claim 5, Yamamoto teaches the parking assistance device according to claim 1, wherein the selection unit selects a front area image-capturing unit that captures an image of a front area of the vehicle and a right area image-capturing unit that captures an image of a right area of the vehicle among the plural image-capturing units in a case where the vehicle performs forward travel and where the turning action is a right turn (see para. 86-89 and 101-105).
As to claim 6, Yamamoto teaches the parking assistance device according to claim 1, wherein the selection unit selects a rear area image-capturing unit that captures an image of a rear area of the vehicle and a right area image-capturing unit that captures an image of a right area of the vehicle among the plural image-capturing units in a case where the vehicle performs backward travel and where the turning action is a left turn (see para. 86-89 and 101-105).
As to claim 7, Yamamoto teaches the parking assistance device according to claim 1, wherein the selection unit selects a rear area image-capturing unit that captures an image of a rear area of the vehicle and a left area image-capturing unit that captures an image of a left area of the vehicle among the plural image-capturing units in a case where the vehicle performs backward travel and where the turning action is a right turn (see para. 86-89 and 101-105).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663